J-S10034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :      IN THE SUPERIOR COURT OF
                                                :           PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    CHRISTY LYNN WILLIS                         :
                                                :
                       Appellant                :      No. 1169 MDA 2021

          Appeal from the Judgment of Sentence Entered July 9, 2021
       In the Court of Common Pleas of Northumberland County Criminal
                  Division at No(s): CP-49-CR-0001710-2019


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                        FILED JULY 06, 2022

        Christy Lynn Willis (Appellant) appeals from the judgments of sentence,

following her convictions for obstruction in a child abuse case, hindering

apprehension      or   prosecution,     and    false   reports    to   law   enforcement

authorities.1 She challenges a deferred ruling denying her pre-trial motion for
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 4958(b.1), 5105(a)(5), and 4906(b)(1), respectively.

       Appellant also purports to appeal from the orders denying her pre-trial
motion for a change of venue and her post-sentence motion. We have
corrected the caption to reflect that Appellant’s appeal properly lies from the
judgments of sentence entered, rather than the orders denying her pre-trial
and post-sentence motions. See Commonwealth v. Dreves, 839 A.2d
1122, 1125 n.1 (Pa. Super. 2003) (en banc) (noting correction of a caption to
reflect that a direct appeal was an appeal from an order entering judgments
of sentence rather than an order denying a post-sentence motion); see also
Commonwealth v. Swanson, 225 A.2d 231, 232 (Pa. 1967) (holding that,
in general, the defendant in a criminal case can appeal only from the judgment
(Footnote Continued Next Page)
J-S10034-22



a change of venue, the denial of her change of venue claim in her post-

sentence motion, and the sufficiency of the evidence sustaining her

convictions. Upon review, we affirm.

       The trial court summarizes the factual history of the case as follows:

       [Appellant] was charged with one count of Obstruction of a Child
       Abuse Investigation, one count of Hindering Apprehension or
       Prosecution, and one count of False Reports to Law Enforcement
       Authorities.     The charges stemmed from a child abuse
       investigation. [Appellant’s] son, Jahrid Burgess, was the subject
       of an investigation of the abuse of his girlfriend’s [three-year-old]
       daughter, [A.P.], which resulted in the child’s death. Allegedly,
       Mr. Burgess, in a fit of anger, threw his girlfriend’s daughter which
       caused the child to strike her head. Almost immediately after the
       child began having seizures[,] Samantha Delcamp, the child’s
       mother, attempted to help her daughter and begged Mr. Burgess
       to call 911. Mr. Burgess repeatedly refused to call 911 but did call
       his mother, [Appellant]. [Appellant] arrived approximately twenty
       to thirty minutes later. Eventually, [Appellant] did call 911 after
       Ms. Delcamp repeatedly requested they do so.

       After 911 was called[,] Ms. Delcamp rode with her daughter in the
       ambulance to Geisinger Medical Center (GMC). Jahrid Burgess
       and [Appellant] drove to GMC in [Appellant]’s vehicle. While at
       the hospital[,] Ms. Delcamp, Jahrid Burgess[,] and [Appellant]
       went outside so Mr. Burgess could smoke a cigarette. It was then
       Ms. Delcamp first heard [Appellant] state to Mr. Burgess that he
       should not worry [and] that she would say that she was there so
       there was another witness. She also overheard [Appellant] tell
       Mr. Burgess that she would say she was there the whole time so
       no one would get in trouble.

       Brittany Duke-Williams, a caseworker for Northumberland County
       Children and Youth Services testified for the Commonwealth at
____________________________________________


of sentence, and an appeal from any prior order, such as an order denying a
change in venue, will be quashed as interlocutory); Commonwealth v.
Chamberlain, 658 A.2d 395, 397 (Pa. Super. 1995) (in a criminal action, an
appeal properly lies from the judgment of sentence made final by the denial
of post-sentence motions).

                                           -2-
J-S10034-22


     trial. Ms. Duke-Williams was the on-call caseworker [on] October
     10-11, 2019. She responded to a call regarding [A.P.] and went
     to [GMC]. Ms. Duke-Williams introduced herself to Samantha
     Delcamp, Jahrid Burgess[,] and [Appellant], and informed them
     she was there to investigate a report of possible child abuse, but
     there were no named perpetrators at that time. [Appellant] told
     Ms. Duke-Williams that Ms. Delcamp was doing dishes, Jahrid
     Burgess was eating, [A.P.] was at her table and [Appellant] was
     folding laundry, and that she heard [A.P.] fall and saw her on the
     floor.

     Dr. Paul Bellino testified as to the nature and extent of [A.P.]’s
     injuries. Dr. Bellino is an expert in pediatric medicine with a
     specialty in identifying pediatric abuse. Dr. Bellino was asked to
     evaluate [A.P.] because of a suspicion she was the victim of
     abuse. Dr. Bellino testified that[,] within a reasonable degree of
     certainty[,] that her injury was the result of trauma. Indeed, Dr.
     Bellino indicated that had the medical team known of the trauma
     upon her arrival at the hospital her treatment would have been
     sooner and possibly enabled her to survive her injuries.

     Pennsylvania State Trooper Jessica Nashke was assigned to the
     Criminal Investigation Unit on October 11, 2019. As part of her
     duties, Trooper Nashke took photographs of [A.P.]            The
     Commonwealth introduced three photographs into evidence.
     Exhibit Number 4 was a photo of [A.P.] sedated in her hospital
     bed. Exhibit Number 5 was another photo of [A.P.] that was more
     [of] a full body shot of her in her hospital bed. The last
     photograph submitted by the Commonwealth was Exhibit Number
     six, which was another photograph of [A.P.] in her hospital bed.
     All three of these photographs were admitted into evidence
     without an objection by [Appellant’s] counsel.

     The Commonwealth next called Corporal Jeffrey Kowalski[,] who
     was a Trooper with the Pennsylvania State Police Bureau of
     Criminal Investigation assigned to the Computer Crime Unit.
     Counsel for [Appellant] stipulated to Corporal Kowalski testifying
     as an expert in the forensic investigation of cell phones and
     computers.

     Corporal Adrian Bordner of the Pennsylvania State Police testified
     that [Appellant] came to the barracks at Stonington while Jahrid
     Burgess was being questioned. She was looking for information
     as to what was going on. When asked about what she knew about

                                   -3-
J-S10034-22


     the incident[,] she told [C]orporal Bordner that she was at the
     residence at the time. Corporal Bordner further testified that he
     later interviewed [Appellant] with Trooper Seibert. During that
     interview[, Appellant] again stated that she was present in the
     home when [A.P.] had a seizure, in direct contradiction to Ms.
     Delcamp’s testimony and the forensic evidence recovered from
     the phones.

     Trooper Brian Seibert was the last witness produced by the
     Commonwealth. Trooper Seibert testified that he was present
     when [Appellant] initially spoke to Corporal Bordner in the lobby
     of the State Police Barracks.       Trooper Seibert’s testimony
     confirmed Corporal Bordner’s testimony about the initial
     conversation with [Appellant]. Trooper Seibert also testified as to
     Exhibits 8, 9, 10[,] and 11, which were the records of the data
     extracted by Corporal Kowalski from the cell phones of Samantha
     Delcamp and [Appellant]. Trooper Seibert testified that on the
     date of the incident there was a search on Ms. Delcamp’s phone
     at 8:59 p.m. [for] “[W]hat do you do for a seizure.” It was not
     until 9:47 p.m. that 911 was called from [Appellant’s] phone.

     Trooper Seibert testified that [Appellant] received a phone call
     from Ms. Delcamp’s phone at 9:31 p.m.              This evidence
     contradicted [Appellant’s] statement that she was present in the
     home when the child had a seizure. Additionally, Trooper Seibert
     testified that [Appellant’s] statement that she was present when
     her son, Jahrid Burgess was searching on Ms. Delcamp’s phone
     for what to do during a seizure was contradicted by the fact that
     the phone logs showed that there was a two[-]minute phone call
     from Ms. Delcamp’s phone to [Appellant]. Ultimately, Trooper
     Seibert testified that [Appellant’s] statement [that] she was
     present at the time [A.P.] had a seizure was not possible given
     her phone records.


Trial Court Opinion, 11/5/21, 1-5 (references to minor abuse victim changed

to initials; reformatted text in brackets; citations omitted; opinion is

unpaginated).

     Relevant to this appeal, Appellant filed an omnibus pre-trial motion

requesting, inter alia, a change of venue because of local newspaper coverage


                                    -4-
J-S10034-22



of Appellant and the circumstances of her criminal charges. Omnibus Pre-

Trial Motion, 1/27/21, ¶¶ 17-22. The court issued an order noting that the

motion for a change of venue would be “reserved for jury selection.” Order,

3/4/21, 1; see also Trial Court Opinion, 11/5/21, 5-6 (“[President Judge

Charles] Saylor deferred ruling on that motion until the jury selection had

begun. If a jury could not be empaneled, he would grant the Motion. Jury

selection took place before Judge Paige Rosini and the jury was seated without

issue.”).

      Appellant proceeded to be tried by a jury before the Honorable Hugh A.

Jones on April 14-15, 2021. After hearing the evidence summarized above,

the jury found Appellant guilty of the above-referenced charges and indicated

a finding that Appellant “employed deception upon the reporter, witness or

victim or employed such tactics with reckless intent or knowledge upon any

other person.” Verdict Sheet, 4/15/21, 1 (original in all caps).

      The court sentenced Appellant to fourteen months to ten years of

imprisonment for obstruction in a child abuse case, to be followed by three

months to seven years of imprisonment for hindering apprehension or

prosecution, and one year of probation for false reports to law enforcement

authorities.   Sentencing Orders, 7/9/21.    Appellant filed a post-sentence

motion, challenging a verbal order denying her pre-trial motion for a change

of venue. Post-Sentence Motion, 7/13/21, ¶¶ 5-12. Appellant timely filed a

counseled notice of appeal following the denial of her post-sentence motion.

Order, 8/2/21, 1; Notice of Appeal, 8/27/21, 1. She thereafter filed a timely

                                     -5-
J-S10034-22



concise statement of matters complained of on appeal pursuant to Pa.R.A.P.

1925(b). Order, 9/1/21, 1; Rule 1925(b) Statement, 9/13/21, 1-2.

      Appellant presents the following questions for our review: (1) “Whether

the Trial Court erred or abused its discretion in denying the Appellant’s Motion

of Change of Venue?” and (2) “Whether the evidence was insufficient to

sustain   the   convictions   of   the   Appellant   for   obstruction,   hindering

apprehension, and false reports to law enforcement?” Appellant’s Brief at 2.

      In her first issue, Appellant asserts that the trial court erred or abused

its discretion by denying her motions for a change of venue that were included

in her omnibus pre-trial motion and her post-sentence motion. Appellant’s

Brief at 11-14. She claims that she was entitled to a change of venue under

Pa.R.Crim.P. 584(A) because of publicity from pre-trial local newspaper

coverage that she alleges was “sensational, inflammatory, slanted toward

conviction, and saturated the community within a sufficient proximity of time

before jury selection.” Appellant’s Brief at 11-12.

      The trial court recommends that this claim is moot because Appellant

supposedly withdrew the motion preserving the claim. Trial Court Opinion,

11/5/21, 5-6 (“The Court beliefs [sic] that this matter is moot. Indeed, on a

Motion in Limine before this court defense counsel indicated he was

withdrawing the Motion. (Motion in Limine, April 13, 2021, pg. 1 lines 13-

25).”). Before embarking on our own analysis, we decline to accept the trial

court’s reasoning as to mootness. While Appellant filed a motion in limine on

March 5, 2020, that motion did not include a request concerning a change of

                                         -6-
J-S10034-22



venue. Appellant withdrew that motion in limine with a praecipe filed on June

16, 2020, and the change of venue was then subsequently raised in an

omnibus pre-trial motion. Omnibus Pre-Trial Motion, 1/27/21, ¶¶ 17-22. The

certified record does not support the notion that Appellant ever withdrew the

pre-trial motion raising the venue claim. An order issued by the court prior to

trial separately addressed four sub-parts of the omnibus pre-trial motion and

indicated that the motion for a change of venue would be “reserved for jury

selection.” Order, 3/4/21, 1.

      The denial of claims for a change of venue based on pre-trial publicity

are reviewed under an abuse of discretion standard, and the nature of the

content of the publicity can yield a presumption of prejudice to the defendant

that can be negated by a “cooling off period” in between the time of the

publicity and the time of trial:

      In Pennsylvania, a trial court must grant a change of venue where
      a fair … trial cannot otherwise be had in the county where the case
      is currently pending. Ordinarily, an accused challenging a trial
      court’s failure to grant a motion for a change of venue on the basis
      of pretrial publicity must demonstrate on the record that the
      publicity at issue caused one or more of the seated jurors to form
      a fixed opinion prejudicial to her defense. However, as noted
      supra, we have recognized that pretrial publicity may be so
      inflammatory or inculpatory in nature, and so sustained and
      pervasive in the community, as to relieve the accused of her
      burden in this regard, whereupon, regardless of the seated jurors’
      indications that they could perform their duties fairly and
      impartially, this Court will presume prejudice and order retrial.

      In determining whether pretrial publicity is sufficiently
      inflammatory or inculpatory as to implicate this presumption, we
      have consistently looked to whether the publicity’s content is likely
      to cause readers to become prejudiced against the accused,

                                      -7-
J-S10034-22


      identifying as particularly suspect publicity which is sensational,
      inflammatory, and slanted toward conviction, rather than factual
      and objective; reveal[s] the defendant’s prior criminal record, if
      any[;] referred to confessions, admissions or reenactments of the
      crime by the defendant, or is derived from official police or
      prosecutorial reports.     In determining whether publicity is
      sustained and pervasive in the community, we have looked, inter
      alia, to the time between the publicity and trial, the nature and
      size of the community, opinion polling, and/or the statements of
      actual venire as elicited during the jury selection process.
      However, we have noted that, even where inflammatory or
      inculpatory public is disseminated in a sustained fashion and
      pervasively throughout the community where that publicity is
      followed by a “cooling off” period sufficient to dissipate its
      prejudicial effect, a change of venue is unnecessary.

      In reviewing a trial court’s determination of whether pretrial
      publicity requires a change in venue, because the trial court is in
      the best position to assess the atmosphere of the community and
      to judge the necessity of any requested change, we reverse the
      determination only where it constitutes an abuse of discretion.


Commonwealth v. Walter, 119 A.3d 255, 269-70 (Pa. 2015) (citations, and

quotation marks omitted). This Court, upon review of a trial court’s order

denying a change of venue “must very carefully scrutinize such an order to

ensure that a sound discretion has been exercised,” and, in doing so, this

Court has “the duty to make an independent evaluation of the circumstances.”

Commonwealth v. Cohen, 413 A.2d 1066, 1073 (Pa. 1980).

      Here, Appellant asserts that she “brought to the [trial] court’s attention

that over 120 articles had been published in the local newspaper related to

[her] case,” and that, “[a]t no point, did the trial court review any of these

articles referenced.”   Appellant’s Brief at 12-13.      This Court is unable to

materially respond to this claim for multiple reasons.



                                     -8-
J-S10034-22



       First, there does not appear to be any information in the certified record

that reflects the trial court’s ruling on the pre-trial venue motion. Appellant

has not directed this Court to a location in the certified record which reflects

the lower court’s ruling. By virtue of the fact that the trial court reserved any

ruling on the motion until jury selection, this Court would expect that the

ruling occurred during the voir dire that occurred on April 12, 2021.

Defendant, however, has failed to ensure in the certified record the notes of

testimony from that proceeding. Additionally, the trial judge did not preside

over the voir dire session so the lower court’s opinion does not reflect the

circumstances and reasoning for the court’s denial of the pre-trial venue

motion, if a ruling was issued. Based on the current state of the certified

record, this Court is unable to glean anything about the trial court’s pre-trial

ruling in question or even confirm that it occurred.2 By extension, there is

nothing in the record to support or contradict Appellant’s complaint about the

trial court’s supposed lack of pre-trial review of news articles.


____________________________________________


2 Appellant asserted in her post-sentence motion that the trial judge issued a
“verbal order” denying the venue motion on the first date of trial on April 14,
2021. Post-Sentence Motion, 7/13/21, ¶ 7. The notes of testimony for that
date start with a reference to the swearing of the jury and the court’s
introductory instructions to the jury, but does not reflect any ruling on a venue
change motion. The Commonwealth, on the other hand, referred to a ruling
on the pre-trial motion by the voir dire judge during its arguments concerning
Appellant’s post-sentence motion. N.T. 8/2/21, 3 (“[The Commonwealth:] …
I believe the Court’s decision at the time of jury selection not to grant this
motion was proper…”). The trial judge’s opinion does not refer to any ruling
and only mentions that the “jury was seated without issue” before another
judge. Trial Court Opinion, 11/5/21, 5.

                                           -9-
J-S10034-22



      Second, even assuming arguendo that there was a denial of the pre-

trial venue motion that remains de hors the record, this Court is unable to

conduct any independent review of the denial of a change of venue motion

because Appellant has not supplied us with any of the newspaper articles that

her pre-trial and post-sentence motions generally addressed. To the extent

that Appellant asserts that she “brought to the court’s attention … over 120

articles,” this Court is unable to confirm that. Her pre-trial and post-sentence

motions only referred to the existence of “over a dozen articles” by a local

newspaper called The Daily Item Newspaper, however, in both pleadings, she

never offered citations to any of those articles or appended any copies of the

articles.   Omnibus Pre-Trial Motion, 1/27/21, ¶ 18; Post-Sentence Motion,

7/13/21, ¶ 8.

      At the hearing on her post-sentence venue change claim, her counsel

referred to “over 120 [articles] published by the Daily Item that have

referenced this case and the circumstances surrounding [it],” and mentioned

that he had printed out six of the articles. N.T. 8/2/21, 2. The court indicated

that it was not in possession of the six articles that counsel supposedly printed

out. Id. at 3 (“[The Commonwealth:] Your Honor, I have been provided with

proposed exhibits. I am not sure if the Court has those, the six articles. The

Court: I do not.”). While the Commonwealth referred to the six articles as

“proposed exhibits,” Appellant’s counsel never marked and moved them into

the evidentiary record. Accordingly, they were never incorporated into the

record certified for this appeal. In the alternative, to extent that Appellant

                                     - 10 -
J-S10034-22



faults the trial court for not reviewing any newspaper articles, our review of

the notes of testimony from the hearing on the post-sentence motion does

not reflect any instance where Appellant’s counsel offered the trial court copies

of the six articles he supposedly printed out.3

       In the absence of any record of the pre-trial ruling in question or copies

of the articles generally references by Appellant’s claims below, this Court is

unable to make any determination as to whether the trial court abused its

discretion in denying Appellant’s venue motions or whether the pre-trial

publicity would have had any bearing on the ability of the jurors to render an

unbiased verdict in this case. By presenting this claim on appeal based only

on a diminished, if not absolutely incomplete, record, Appellant waived the
____________________________________________


3 In the absence of any evidentiary proffer as to this claim, the trial court
relied on the rulings of his pre-trial counterparts and the absence of any issues
with the jury during the trial in denying the post-sentence venue claim:

       THE COURT: I just wanted to -- I reviewed the whole record in
       the case prior to this hearing. I just want to point out I did not
       conduct the Voir Dire in this case, it was conducted by Judge
       Rosini.

       The first Motion for Change of Venue actually was ruled upon by
       Judge Saylor. So, all of my colleagues in the Northumberland
       County Court have had a hand in this case one way or the other,
       and all of them, including myself, believe that there was no
       prejudice by any of the jurors that were selected for the jury pool.

       I conducted the trial. I had no problems with any of the jurors
       during the entire trial, as counsel themselves knows. So that
       being the case, I am going to rule right from the bench and deny
       the Motion for Change of Venue and/or New Trial. That’s all.

N.T. 8/2/21, 4.

                                          - 11 -
J-S10034-22



instant claim. See, e.g., Commonwealth v. Bowser, 624 A.2d 125, 132

(Pa. Super. 1993) (defendant waived a challenge to the denial of his request

for a change of venue due to pre-trial publicity, where the alleged pre-trial

publicity, consisting of several newspaper articles, was not included in the

record on appeal).

      In her remaining issue, Appellant challenges the sufficiency of the

evidence. Appellant’s Brief at 15-16. In support of this claim, she alleges

that: (1) “no witness stated that [she] contradicted her statement or created

confusion with PSP Stonington’s investigation;” (2) “[t]he only evidence the

Commonwealth offered to pro[ve her] obstruction and hinderance of the

investigation was a cell phone log, which was circumstantial to the elements

of the crimes;” (3) there was “no direct evidence” of her guilt; and (4) “the

one piece of evidence suggesting [that she] committed any of the offenses

charged [wa]s circumstantial.”      Id.   Appellant fails to demonstrate an

entitlement to relief because the Commonwealth was able to fully sustain the

charges through the presentation of circumstantial evidence and, in any event,

Appellant fails to review the evidence pursuant to applicable standard of

review.

      The standard of review utilized in sufficiency claims is well-settled:

      [O]ur standard of review of sufficiency claims requires that we
      evaluate the record in the light most favorable to the verdict
      winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence. Evidence will be
      deemed sufficient to support the verdict when it establishes each
      material element of the crime charged and the commission thereof


                                     - 12 -
J-S10034-22


        by the accused, beyond a reasonable doubt. Nevertheless, the
        Commonwealth need not establish guilt to a mathematical
        certainty. [T]he facts and circumstances established by the
        Commonwealth need not be absolutely incompatible with the
        defendant’s innocence. Any doubt about the defendant’s guilt is
        to be resolved by the fact finder unless the evidence is so weak
        and inconclusive that, as a matter of law, no probability of fact
        can be drawn from the combined circumstances.


Commonwealth v. Lynch, 242 A.3d 339, 352 (Pa. Super. 2020) (citation

omitted; alterations in original). The Commonwealth is permitted to “sustain

its burden by means of wholly circumstantial evidence, and we must evaluate

the entire trial record and consider all evidence against the defendant.”

Commonwealth v. Hopkins, 67 A.3d 817, 820 (Pa. Super. 2013) (citation

omitted).

        To prove Appellant’s guilt for obstruction, the Commonwealth needed to

demonstrate, beyond a reasonable doubt, that, “with intent to prevent a public

servant from investigating or prosecuting a report of child abuse under 23

Pa.C.S. Ch. 63, [Appellant] by any scheme or device or in any other manner

obstruct[ed], interfere[d] with, impair[ed], imped[ed] or pervert[ed] the

investigation or prosecution of child abuse.” 18 Pa.C.S. § 4958(b.1).

        To prove Appellant’s guilt for hindering apprehension or prosecution, the

Commonwealth needed to demonstrate, beyond a reasonable doubt, that,

“with    intent   to   hinder   the   apprehension,   prosecution,   conviction   or

punishment of another for crime[, Appellant] provide[d] false information to

a law enforcement officer.” 18 Pa.C.S. § 5105(a)(5).




                                        - 13 -
J-S10034-22



      To prove Appellant’s guilt for false reports to law enforcement

authorities, the Commonwealth needed to demonstrate, beyond a reasonable

doubt that, Appellant “report[ed] to law enforcement authorities an offense or

other incident within their concern knowing that it did not occur.” 18 Pa.C.S.

§ 4906(b)(1).

      Here, the scheme for obstruction that Appellant engaged in with the

intent to prevent a public servant from investigating or prosecuting a report

of child abuse was that she would say that she was present in the home at

the time of A.P.’s injury so she could claim that she was an additional witness

that could allege that A.P. sustained her injuries through a naturally occurring

seizure rather than as a result of abuse committed by her son, Mr. Burgess.

The evidence sustained the existence of the scheme because Ms. Delcamp

testified about the circumstances of Mr. Burgess’s abuse of A.P., just prior to

the seizure and during the absence of Appellant in their home, Appellant’s

arrival to the home between twenty and thirty minutes after the seizure

started, and Appellant’s assurances at the hospital to Mr. Burgess that she

would claim to having been present at the home at the time of the seizure.

N.T. 4/14/21, 50-54, 56-60, 63-65. Ms. Delcamp recalled that, while they

were outside the hospital with Mr. Burgess, Appellant “said to not worry

because she will say that she was there so there is another witness.” Id. at

65; see also id. at 94-95 (“Don’t worry, I’ll say that I was there, too, and I’ll

be another witness.”).    Ms. Delcamp confirmed that Appellant made that

statement after her son had told her about him throwing A.P. Id. at 94-95.

                                     - 14 -
J-S10034-22



       Ms. Delcamp also testified that she overhead Appellant telling Mr.

Burgess in a waiting room in the hospital “that she would say that she was

folding clothes the whole time so no one would get in trouble and there’s

another witness to the story.” N.T. 4/14/21, 68-69 (emphasis added). The

“story” that Appellant alluded to was the false information and reports that

she would offer to the caseworker and law enforcement personnel

investigating the circumstances of A.P.’s death.4

       Multiple parties investigating the circumstances of A.P.’s injuries

recounted that Appellant offered them accounts of her presence in the child’s

home at the time of the start of her seizure.       Brittany Duke-Williams, a

caseworker for the Northumberland Children and Youth Services testified that,

at the hospital in the early morning hours following A.P.’s admittance,

Appellant told her that she was in A.P.’s home and folding laundry at the time

that A.P. had the seizure while A.P. was supposedly eating at a children’s table

by herself. N.T. 4/14/21, 30, 36-37.



____________________________________________


4 Ms. Delcamp also offered testimony reflecting that Appellant had engaged in
an earlier scheme to hinder the investigation of abuse of A.P. in the months
leading up to the seizure incident during which Appellant would loan her car
to Mr. Burgess and Ms. Delcamp to help them evade impending visits from
Children and Youth caseworkers on four or five occasions when A.P. had black
and blue bruising. N.T. 4/14/21, 100-02 (“Q. Did [Appellant] know why you
needed her car? A. Yes. Q. Why did you need to leave? A. Because there
was bruises on us and they couldn’t have Children and Youth see it. … Q.
Was [Appellant] aware why you needed her car in order to evade Children and
Youth? A. Yes. … Q. When did she loan you the car in order to evade Children
and Youth? A. Every time he asked.”).

                                          - 15 -
J-S10034-22



      Corporal Adrian Bordner and Trooper Brian Seibert of the State Police

related similar accounts from Appellant about her supposed presence in the

home during two interviews. N.T. 4/14/21, 162 (Corporal Bordner addressing

the first interview of Appellant: “She stated while she was at the residence in

Trevorton, at that point in time she was in a living room/dining room area.

[A.P.] was in the kitchen at her little table eating a sandwich. She said at

some point she heard a thump, and she heard her son yelling, “Mom” for her

help, at which time she came in and observed [A.P.] having what she believed

to be a seizure.”); Commonwealth Exhibit 13, Transcript of Second Interview

with Appellant, 10/11/19, 12 (Appellant: “So I heard him say ‘[A.P.’s first

name].’ And Jahrid was screaming, “Mom.” And I went in there. And she

was like, flopping really hard like -- I don’t know. It wasn’t just the arms or

the legs. It was the whole body. And then Jahrid -- I called 911.”), repeated

at N.T. 4/14/21, 175-76; id. at 213 (Trooper Seibert addressing the first

interview: “[Appellant] stated she was there at the residence. She stated that

[A.P.] was eating a sandwich at her little table. She stated [A.P.] got up. She

stated [A.P.] then fell and hit her head and started seizing.”).

      In the second interview, Appellant changed her account such that she

was supposedly not present when A.P. fell and started having the seizure.

N.T. 4/14/21, 203 (Corporal Bordner addressing changes in Appellant’s

account during the second interview: “Well, when she was pressed on some

things, some discrepancies in stories, then it was a little more wish washy …

she would say she was there. Then when she was asked to give a specific,

                                     - 16 -
J-S10034-22



well, what time did you get there? What happened prior to hearing the thump,

you know, then it was evasiveness.”); id. at 213 (Trooper Seibert: “During

the second interview her story changed … She said that she was not there

when [A.P.] fell. She said that her son had called her and asked her to come

back to the house.”).

      The Commonwealth sought to corroborate Appellant’s absence from the

victim’s home at the time of abuse/seizure incident through information that

the state police had obtained from the phones that Mr. Burgess and Appellant

were using on the night in question. An extraction report for a cellular phone

recovered from Appellant’s car revealed that, on the night of the abuse/seizure

incident, someone conducted a search on the phone at 9:39 p.m., for “How

long does a child have a seizures [sic]?” N.T. 4/14/21, 153-54. That phone

also received two incoming calls from a combined contact entry for Ms.

Delcamp and Mr. Burgess (“Samm N Jahrid”) at 9:15 p.m. and 9:31 p.m. Id.

at 156. That phone was then used to make a 9-1-1 call at 9:47 p.m. Id. at

156, 216; see also id. at 147-48 (Corporal Kowalski discussing his extraction

of data from the cellular phone recovered from Appellant’s car and his act of

providing that information to Trooper Seibert).

      An extraction report for a cellular phone that Ms. Delcamp confirmed

that Mr. Burgess used on the night of the abuse/seizure incident revealed that

that phone was used for conducting the following searches at the referenced

times: (1) “What do you do during a seizure?” at 8:59 p.m.; (2) “How do you

get a seizure to stop?” at 9:12 p.m.; (3) “How long do seizures last?” at 9:15

                                    - 17 -
J-S10034-22



p.m.; and (4) “What do you do during a seizure?” at 9:18 p.m. N.T. 4/14/21,

216; see also N.T. 4/14/21, 97-98 (Ms. Delcamp confirming Mr. Burgess’s

use of the phone she turned over to the police), 142-46 (Corporal Jeffrey

Kowalski discussing his extraction of data from the phone turned over to him

by Ms. Delcamp and his act of providing that information to Trooper Brian

Seibert). The extraction report also confirmed that that phone had placed the

calls to Appellant’s phone at 9:15 p.m. and 9:31 p.m.; the former call lasted

twenty-four seconds, and the latter call lasted two minutes and five seconds.

Id. at 217, 220-21.

      The Commonwealth also sought to corroborate Ms. Delcamp’s account

that A.P. had a seizure after an incident of abuse, in contrast to Appellant’s

version of the events that had the seizure occurring while the child was

supposedly eating by herself. Dr. Paul Bellino, an expert in pediatrics with a

specialty in identifying pediatric abuse, testified concerning his opinions that

a seizure would not have caused the injuries that were sustained by A.P., the

injuries were “from [A.P.] being beaten,” and “a seizure after such a trauma

would be fairly expected.” N.T. 4/14/21, 105, 113-14 (“There is absolutely

no doubt that she was just beaten to the point where she succumbed from the

neurologic devastation that occurred during that beating.”); see also id. at

119-20 (Dr. Bellino recounting that he documented “about 45 different

discrete areas of bruising” on A.P. and that A.P. had fractures of both of her

collar bones, one rib fracture on her right side, six different rib fractures on

her left side, and fractures of her legs, arms, and wrists).

                                     - 18 -
J-S10034-22



      Viewing the evidence in the light most favorable to the Commonwealth

as the verdict winner (as dictated by the standard of review), it supported the

verdict reached by the jury.     Ms. Delcamp’s testimony about Appellant’s

statements at the hospital demonstrated the scheme by which Appellant

intended to obstruct an investigation into the abuse of A.P. by falsely claiming

that she was present at the time of the start of A.P.’s seizure. The expert

testimony from Dr. Bellino and the information extracted from the cellular

phones gave rise to the reasonable inference that Appellant was not in A.P.’s

home at the time that Appellant had claimed to the county caseworker and

the state troopers. Dr. Bellino’s expert opinion established the infliction of

traumatic abuse that was absent from Appellant’s account and that account

was inconsistent with the information gleaned from the phones. If Appellant

was present in the home at the time of the start of A.P.’s seizure as she alleged

then the phone used by her son would not have been calling her phone at

9:15 p.m. and 9:31 p.m.        Moreover, the fact that the phone used by

Appellant’s son was searching for information about seizures at least fifteen

minutes before the 9:15 p.m. call to Appellant’s phone supported the

conclusion that her son was summoning her to the home after-the-fact.

      This evidence amply proved that Appellant offered false information to

law enforcement authorities for the purpose of preventing an abuse

investigation of her son, and thus sustained the verdicts.           See, e.g.,

Commonwealth v. Holt, 270 A.3d 1230, 1235-36 (Pa. Super. 2022) (“[O]ne

who makes false statements in response to a police inquiry ‘provides’ false

                                     - 19 -
J-S10034-22



statements, and the legislature’s amendment of the statutory language was

designed   to   include   such   statements   within   the   ambit   of   Section

5105(a)(5).”); Commonwealth v. Hlatky, 626 A.2d 575, 582 (Pa. Super.

1993) (false statements made in response to questions by the police when the

defendant had knowledge of the true nature of the incident was sufficient to

sustain a conviction for making false reports).

      Judgments of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/06/2022




                                     - 20 -